Citation Nr: 0514498	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include a persistent cough, as related to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Mary-Ann L. Lane, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty for training from January 
13, 1957, to July 12, 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In June 2001, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's June 2001 remand directed that the veteran be 
afforded a VA respiratory examination to determine the 
etiology of any current respiratory disability, including 
whether such was related to his service or any possible 
exposure to asbestos in service.  It was directed that this 
opinion be based on an examination of the veteran as well as 
a claims file review.  In February 2004, the veteran 
underwent a VA examination; there is, however, no indication 
that a review of the claims folder was made.  As such, the 
opinion rendered is of limited probative value.  In addition, 
it is noted that the examiner failed to address the veteran's 
possible exposure to asbestos subsequent to service.  As a 
result, a remand is required for compliance with the Board's 
remand.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should again schedule the 
veteran for a VA respiratory examination 
to determine the nature, extent, and 
etiology of the veteran's diagnosed 
asbestosis.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, and a review of records 
contained in the claims folder, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or more) that 
the veteran's diagnosed asbestosis 
originated in service or is otherwise 
etiologically related to any inservice 
exposure to asbestos?  In offering this 
opinion, the examiner is asked to also 
consider the evidence already of record, 
to include the veteran's work history and 
possible exposure to asbestos subsequent 
to his service.  A complete rationale 
should be given for all opinions, in a 
legible report.

2.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a respiratory disorder, to 
include a persistent cough, as related to 
asbestos exposure, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


